J-S04023-21
J-S04024-21
J-S04025-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT
                                               OF PENNSYLVANIA
                      Appellee

                 v.

MANLEY CHARLES CHAPMAN

                      Appellant                No. 353 MDA 2020


    Appeal from the Judgment of Sentence Entered January 13, 2020
            In the Court of Common Pleas of Bradford County
           Criminal Division at No.: CP-08-CR-0000564-2019


COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT
                                               OF PENNSYLVANIA
                      Appellee

                 v.

MANLEY CHARLES CHAPMAN

                      Appellant                No. 373 MDA 2020


    Appeal from the Judgment of Sentence Entered January 13, 2020
            In the Court of Common Pleas of Bradford County
           Criminal Division at No.: CP-08-CR-0000253-2019


COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT
                                               OF PENNSYLVANIA
                      Appellee

                 v.

MANLEY CHARLES CHAPMAN

                      Appellant                No. 836 MDA 2020


    Appeal from the Judgment of Sentence Entered January 13, 2020
J-S04023-21
J-S04024-21
J-S04025-21

               In the Court of Common Pleas of Bradford County
               Criminal Division at No.: CP-08-CR-0000671-2019


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                                 FILED APRIL 09, 2021

       Appellant Manley Charles Chapman appeals from the January 13, 2020

judgments of sentence entered in the Court of Common Pleas of Bradford

County (“trial court”), following his jury convictions for criminal use of

communications facility, two counts of delivery of a controlled substance

(methamphetamine and alprazolam), possession with intent to deliver

(“PWID”)       (methamphetamine)               and   possession   of   contraband

(methamphetamine ) by an inmate.1 Upon review, we affirm.

       The facts and procedural history of this case are undisputed. On June

4, 2019, following a February 1, 2019 narcotics investigation, Appellant was

charged with, inter alia, criminal use of communications facility, and two

counts of delivery of a controlled substance (methamphetamine and

alprazolam) at docket number 564-2019 (“First Case”).              The affidavit of

probable cause accompanying the complaint alleged:

       1.    On February 1, 2019, your affiant, along with officers from
       the Bradford County Drug Task Force (BCDTF) met with
       Confidential Informant (CI) #BN8-009-19 for the purpose of
       purchasing .7 of a gram of crystal meth and one Klonopin tablet
       from a white male, identified by the CI and BCDTF members as
       [Appellant].   While in BCDTF members’ and your affiant’s
____________________________________________


1 18 Pa.C.S.A. §7512(a) and 35 P.S. § 780-113(a)(30), 18 Pa.C.S.A.
§ 5123(a.2), respectively.



                                           -2-
J-S04023-21
J-S04024-21
J-S04025-21

     presence, the CI made numerous contacts with [Appellant] by
     voice calling and texting on Facebook Messenger.           While
     speaking, the CI then made arrangements to purchase the
     controlled substance for $50.00. While making arrangements,
     [Appellant] stated that the CI needed to come to meet him at
     the “Twin Rivers Terrace” Apartment Complex, located on Spruce
     Street, Athens, PA 18810, in order to make the deal.
     [Appellant] further requested that the CI purchase small baggies
     to store drugs from a local tobacco shop to give to Chapman as
     a part of the exchange. Prior to leaving, the CI was searched
     without any contraband located.

     2.    At approximately 3:12 PM after purchasing the baggies
     requested by [Appellant], your affiant arrived at [the] apartment
     complex while driving the [CI]. Upon pulling into the first
     parking lot between the 100 and 200 buildings, the CI was
     eventually contacted by Chapman and asked to walk around the
     north side of the 200 building and was given $50.00 in pre-
     recorded OAG buy money and the requested, purchased small
     baggies prior to leaving the vehicle.

     3.     Upon walking, officers observed the CI meeting with a
     white male wearing a black hoodie. After seeing them exchange
     things and smoking cigarettes briefly before the CI walked
     around the rear of the 200 building to the south side of the
     building and back to your affiant’s vehicle. Upon entering the
     vehicle, [t]he CI immediately handed your affiant a folded $5.00
     bill containing a bag with suspected crystal meth and a Klonopin
     tablet that the CI stated was exchanged with [Appellant], the
     male in the black hoodie, for the $50.00 in OAG buy money.
     The CI stated that the $5.00 bill was given by [Appellant] for the
     baggies that were given to him.

     4.   The purchased meth was subsequently found to weigh
     approximately .7 grams and field-tested positive for the
     presence of methamphetamine by Officer Serfos.

Affidavit of Probable Cause, 6/4/19 (sic).     On February 25, 2019, in

connection with a traffic stop, Appellant was charged with, among other

things, PWID at docket number 253-2019 (“Second Case”).         The affidavit

accompanying the complaint alleged:

                                   -3-
J-S04023-21
J-S04024-21
J-S04025-21

     On February 25th 2019, I, [Officer] Dekar a sworn member of
     the Athens Borough police department, was on patrol.           At
     approximately 03:13 hrs, I observed a white pick-up truck leave
     the 300-500 block of Twin Rivers apartment. I observed the
     vehicle pull to the side of the road on Longway street without
     signaling. I observed the struck [sic] stop on the roadway for an
     unknown reason. I further observed the male driver, later
     identified as, Kevin C. Shappee, waive his arm at me out of his
     driver’s side window. I activated my emergency overhead lights
     at this time to initiate a traffic stop.

     Upon making contact with Shappee, I detected an odor of
     marijuana emitting from the vehicle. I requested Shappee’s
     driver [sic] license, which he provided. I then went back to my
     vehicle. I requested back-up at this time. [Officer] Zebrowski
     and [Officer] Watkins, both sworn members of the Sayre
     Borough Police department arrived on the scene at this time.

     We approached the vehicle at this time. I asked Shappee where
     the marijuana was? Shappee ultimately advised me that it was
     in the glove box. I observed Shappee’s eyes to be glassy and
     red in appearance. Due to the weather I advised Shappee that I
     was going to detain him and take him to my office to perform
     field sobriety tests. Shappee agreed. Shappee was then patted
     down. Shappee was then placed in my patrol vehicle.

     Once in the patrol vehicle Shappee asked if I wanted to get a
     guy that has a lot of “ice” on him? Shappee then stated that the
     guy, later identified as [Appellant], had “a bunch of ice” on him.
     Later described as two sandwich baggies about half full of
     methamphetamine. . . . .

     Shaped advised me that he gave [Appellant] and Lucy a ride
     home to Twin Rivers. Shappee advised me that on the way from
     Walmart to the apartment they smoked weed in the truck. Once
     they arrived at twin rivers they walked into the third door from
     the right, Apt. Shappee stated that [Appellant] was going to pay
     him gas money for the ride. Once he was inside he was offered
     “ice” and he declined. Shappee advised me that “ice” was
     methamphetamine and that he had seen it in the past before.
     Shappee advised me that he took $3.00 from him instead.
     Shappee stated that he would estimate that there was about two
     sandwich baggies half full of “ice” that he observed while inside
     Lucy’s bedroom. Shappee stated that [Appellant] was grabbing

                                   -4-
J-S04023-21
J-S04024-21
J-S04025-21

      and or touching his right rear small of his back with his right
      hand frequently. Shappee believed that he had a firearm on
      him.    Shappee witnessed a large “black tactical knife” in
      [Appellant’s] hand while in the apartment. Shappee stated
      [Appellant] was looking under items while in the house and
      acting paranoid.
      Shappee’s girlfriend, Amber Herman, confirmed [Appellant] and
      Jacqueline Lucy were in fact the two individuals that Shappee
      gave a ride to Twin Rivers apartment complex. Herman also
      stated that [Appellant] has messaged her within the last two
      weeks trying to sell her methamphetamine. Herman has known
      [Appellant] for approximately ten years. . . . .
      A search warrant was executed on the above apartment by the
      members of the Bradford Regional Special Operations Team.
      Once the residence was secure and the occupants were safe
      Athens Borough police officers started the search of the
      residence.    Found in the residence was methamphetamine,
      packaging    equipment,     scales,   a   log book   of  drug
      sales/transactions, marijuana, a water bong, a small plastic
      container with unknown white substance inside, metal knuckles,
      a homemade taser, numerous modified fake firearms, numerous
      knives, multiple glass pipe used for inhaling narcotics, and
      counterfeit U.S. currency totaling $9,900.00.
      The tenant of the apartment filled out a written statement
      knowing that [Appellant] had methamphetamine inside her
      residence. She also knew that [Appellant] was attempting to
      conceal his narcotics from law enforcement as all of the
      occupants were called down from the upstairs of the apartment.

Affidavit of Probable Cause, 2/25/19 (sic). On July 23, 2019, while Appellant

was in jail at the Bradford County Correctional Facility, he was charged with

possession of contraband (methamphetamine) by an inmate at docket

number 671-2019 (“Third Case”).     The three cases eventually were joined

for jury trial. The trial court summarized the evidence adduced at trial as

follows.




                                    -5-
J-S04023-21
J-S04024-21
J-S04025-21

           Attorney General Bureau of Narcotics Investigation Drug
     Control Agent Urbanski testified that prior to February 22, 2019,
     a confidential informant (CI) made contact with Appellant via
     Facebook messenger, text and voice calls in his presence.
     Arrangements were made to meet. Appellant also requested CI
     to obtain small baggies. CI was searched and no contraband
     was found. Agent and CI drove to the meeting location, an
     apartment complex. CI engaged in more text messages and
     voice calls with, who she said was Appellant.         Agent then
     observed CI walk towards building and meet with a white male
     in a black hoodie fitting the description of Appellant. CI and
     male walked around building. A short time later CI returned and
     handed Agent prescription medication tablet and a $5.00 bill
     with a small amount of methamphetamine in it. CI told agent
     she met with Appellant, gave him $50.00 which was pre-
     recorded by Agent, in exchange for the tablet and
     methamphetamine as well as $5.00 for providing the plastic
     bags for him. A field test of the methamphetamine was positive.
     It was photographed. The weight was approximately 1 gram.
     The written messages on CI’s telephone were photographed.
     The cash provided to CI was photographed.

            On February 25, 2020 at 3:00 a.m., Athens Borough Police
     Officer Dekar had an interaction with a Kevin Shappee. Mr.
     Shappee advised the officer that he had observed a large
     quantity of Methamphetamine at an apartment where Appellant
     was staying.     A search warrant was obtained and officers
     knocked on the door to the apartment and called the individuals
     who live there to come out. Appellant was the last one to exit
     which was 10 minutes after officer’s knocked on the door. The
     apartment was searched and contraband was found such as
     scales,   scale    weights,   calibration  weights,   packaging,
     paraphernalia for use, needles, methamphetamine, marijuana,
     numerous packaging materials, [and] containers. Also found
     was an improvised taser, brass knuckles, numerous knives, a
     machete and a bb revolver.              The sandwich bags of
     methamphetamine described by Mr. Shappee were not found.
     Appellant was also searched but nothing found on his person.
     Thereafter, a second search took place at the police station
     holding cell, consisting of a rectal search. Appellant’s rectum
     was red and irritated. Officer believed that Appellant concealed
     the sandwich bags of drugs within his rectum. Appellant was
     transported to the Bradford County Facility. On the way to the
     jail, Appellant asked if there was anything he could do for the

                                   -6-
J-S04023-21
J-S04024-21
J-S04025-21

      charges, that he is not the “largest dealer in the valley.”
      Appellant also asked Officer Dekar if he could get his wallet for
      him which was located behind the headboard of bed. The wallet
      was then found by another officer and contained $700.00+.

            Jeremy Earle was an inmate in Bradford County
      Correctional Facility in late February or early March, 2019 when
      he ingested methamphetamine. Earle was disciplined for the use
      of methamphetamine – “in the hole” for nearly 3 weeks. He
      heard Appellant say that the methamphetamine was “packed in
      him before he had come down the steps, prior to the jail.” “[I]t
      was placed in his butt” and that “it was a little over an ounce.”
      Several inmates at the jail had tested positive for
      methamphetamine, including Mr. Earle and Appellant.

             Bradford County District Attorney’s Office Detective Wisel
      assisted in organizing the physical evidence before trial. While
      looking at the evidence, he discovered that the serial numbers
      on the cash provided to CI, which was depicted on a picture,
      Commonwealth Exhibit 2, who gave it to Appellant in exchange
      for illegal substances matched the serial numbers on the cash
      found in Appellant’s wallet.

Trial Court Opinion, 6/9/20, at 1-4.        On January 13, 2020, the trial court

sentenced Appellant to an aggregate term of 126 to 276 months’

imprisonment. In the First Case, the court sentenced Appellant to 27 to 60

months’    imprisonment        for     delivery   of        a       controlled    substance

(methamphetamine), 18 to 36 months in prison for delivery of a controlled

substance (Alprazolam), and 18 to 36 months’ imprisonment for criminal use

of communication facility, for a total sentence of 63 to 132 months. In the

Second Case, the      court sentenced Appellant to                    33 to      72 months’

imprisonment for PWID. In the Third Case, the court sentenced him to 30 to

72   months’   incarceration     for   possession      of       a   controlled    substance

(methamphetamine) by an inmate.


                                         -7-
J-S04023-21
J-S04024-21
J-S04025-21

        Appellant filed post-sentence motions in each of the three cases,

arguing, inter alia, that his convictions were against the weight of the

evidence and that his sentence was too harsh.            The trial court denied the

motions. Appellant timely filed separate notices of appeal in each case. We

sua sponte consolidated the appeals.             Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

        On appeal, Appellant presents three issues for our review.2 First, with

respect to the First Case, Appellant claims that the trial court abused its

discretion in denying his motion for a mistrial “after the Commonwealth

introduced evidence it had in its possession prior to trial that was not

disclosed to [him] and then introduced at trial.” Appellant’s Brief, First Case,

at 7.     Second, he challenges the weight of the evidence supporting his

convictions for PWID, two counts of delivery of a controlled substance,

criminal use of a communication facility, and possession of contraband by an

inmate.   3   Third, Appellant challenges the discretionary aspects of his
____________________________________________


2 To the extent Appellant seeks to suppress evidence resulting from the
search warrant that was obtained based on Mr. Shappee’s statement in the
Second Case, he is not entitled to any relief. Appellant failed to file a
suppression motion below. See Pa.R.Crim.P. 581(B) (“If timely motion is
not made hereunder, the issue of suppression of such evidence shall be
deemed to be waived.”); see also Pa.R.A.P. 302(a) (“Issues not raised in
the lower court are waived and cannot be raised for the first time on
appeal.”).
3 Even though couched as a sufficiency of the evidence claim, we construe it,
for reasons provided below, as challenging the trial court’s weight and
credibility determinations.



                                           -8-
J-S04023-21
J-S04024-21
J-S04025-21

sentence. In specific, he argues that the respective sentences imposed in

the three cases were excessive and harsh. We address the claims in turn.

      Appellant first argues that the trial court abused its discretion in

denying his motion for mistrial where the Commonwealth allegedly failed to

disclose the matching serial numbers of the pre-recorded buy money

provided to the CI and the money discovered in Appellant’s wallet.

      Our standard of review for the denial of a motion for a mistrial is

limited   to   assessing   whether     the   trial   court   abused   its     discretion.

Commonwealth v. Scott, 146 A.3d 775, 778 (Pa. Super. 2016), appeal

denied, 166 A.3d 1232 (Pa. 2017). Moreover, decisions involving discovery

matters    are   also   within   the   sound     discretion    of   the     trial   court.

Commonwealth v. Santos, 176 A.3d 877, 882 (Pa. Super. 2017), appeal

denied, 189 A.3d 986 (Pa. 2018). “An abuse of discretion is not merely an

error of judgment, but is rather the overriding or misapplication of the law,

or the exercise of judgment that is manifestly unreasonable, or the result of

bias, prejudice, ill-will or partiality, as shown by the evidence of record.”

Commonwealth v. Antidormi, 84 A.3d 736, 749–50 (Pa. Super. 2014)

(citations omitted), appeal denied, 95 A.3d 275 (Pa. 2014).

      The purpose of the discovery rules is to prevent a trial by ambush that

violates a defendant’s right to due process. Commonwealth v. Ulen, 650

A.2d 416, 419 (Pa. 1994) (discussing the prior version of Pa.R.Crim.P. 573).

Pennsylvania Rule of Criminal Procedure 573 provides, in relevant, part:



                                        -9-
J-S04023-21
J-S04024-21
J-S04025-21

     (B) Disclosure by the Commonwealth.

     (1) Mandatory. In all court cases, on request by the defendant,
     and subject to any protective order which the Commonwealth
     might obtain under this rule, the Commonwealth shall disclose to
     the defendant’s attorney all of the following requested items or
     information, provided they are material to the instant case. The
     Commonwealth shall, when applicable, permit the defendant’s
     attorney to inspect and copy or photograph such items.


              ....

           (f) any tangible objects,        including documents,
           photographs,  fingerprints,       or    other tangible
           evidence[.]

Pa.R.Crim.P. 573(B)(1)(f). As we have explained:

     Rule 573 does not abridge or limit the Commonwealth’s duty to
     provide discovery pursuant to Brady v. Maryland, 373 U.S. 83,
     83 S. Ct. 1194, 10 L.Ed.2d 215 (1963), and its progeny. “In
     Brady, the United States Supreme Court held that the
     suppression by the prosecution of evidence favorable to an
     accused upon request violates due process where the evidence is
     material either to guilt or to punishment irrespective of the good
     faith or bad faith of the prosecution.” Commonwealth v.
     Burke, 566 Pa. 402, 781 A.2d 1136, 1141 (2001) (quotation
     marks omitted). “There are three components of a true Brady
     violation: The evidence at issue must be favorable to the
     accused, either because it is exculpatory, or because it is
     impeaching; that evidence must have been suppressed by the
     State, either willfully or inadvertently; and prejudice must have
     ensued.” Strickler v. Greene, 527 U.S. 263, 281–82, 119 S.Ct.
     1936, 144 L.Ed.2d 286 (1999).

     However, the rule imposes greater obligations upon prosecutors
     than the Brady requirements. For instance, (B)(1)(b) requires
     production of a defendant’s written confession. Nevertheless,
     our cases frequently analyze whether a particular discovery
     sanction was justified by analyzing whether the evidence was
     required to be disclosed pursuant to Brady.         See e.g.
     Commonwealth v. Robinson, 122 A.3d 367 (Pa. Super. 2015)
     (reversing order precluding Commonwealth from introducing

                                   - 10 -
J-S04023-21
J-S04024-21
J-S04025-21

     evidence, analyzing Brady). That one would draw upon Brady
     principles in determining materiality is unsurprising since the
     rule limits disclosure to “material” items, Pa.R.Crim.P. 573(B),
     and “material for Brady purposes” has a particular meaning.
     See e.g. Commonwealth v. Willis, 616 Pa. 48, 46 A.3d 648
     (2012) (noting that admissibility at trial is not a prerequisite to
     disclosure under Brady).

Commonwealth v. Maldonodo, 173 A.3d 769, 774 (Pa. Super. 2017),

appeal denied, 182 A.3d 991 (Pa. 2018). As noted, the duties to disclose

information imposed by Brady and Rule 573 are overlapping, but not

identical. We often have analyzed claims involving Rule 573 using principles

from Brady. For example, in the context of Brady, it is well settled that “no

Brady violation occurs where the parties had equal access to the

information or if the defendant knew or could have uncovered such

evidence with reasonable diligence.” Commonwealth v. Morris, 822

A.2d 684, 696 (Pa. 2003) (citation omitted) (emphasis added).          In the

context of Rule 573, this Court also has noted that “[w]here evidence is

equally accessible to both the prosecution and the defense, the latter cannot

employ [the discovery rules] against the Commonwealth.” See Santos, 176

A.3d at 883 (citations omitted). Furthermore, Rule 573 does not require the

Commonwealth to divulge its trial tactics or how it may use certain

information, and defense counsel has a duty to investigate available

information for possible evidence. See Maldonodo, 173 A.3d at 783-84;

Commonwealth v. Monahan, 549 A.2d 231, 235 (Pa. Super. 1988).

Similarly, Rule 573 does not entitle a defendant to information in a form



                                   - 11 -
J-S04023-21
J-S04024-21
J-S04025-21

most helpful or convenient to the defendants. See Maldonodo, 173 A.3d at

783; Commonwealth v. Robinson, 122 A.3d 367, 373-74 (Pa. Super.

2015), appeal denied, 130 A.3d 1289 (Pa. 2015).         Nonetheless, courts

have cautioned that “[b]ecause we are dealing with an inevitably imprecise

standard [regarding materiality], and because the significance of an item of

evidence can seldom be predicted accurately until the entire record is

complete, the prudent prosecutor will resolve doubtful questions in favor of

disclosure.” Maldonodo, 173 A.3d at 781-82 (citation omitted).

      If the Commonwealth has violated its discovery obligations, the trial

court is authorized to impose sanctions:

      (E) Remedy.       If at any time during the course of the
      proceedings it is brought to the attention of the court that a
      party has failed to comply with this rule, the court may order
      such party to permit discovery or inspection, may grant a
      continuance, or may prohibit such party from introducing
      evidence not disclosed, other than testimony of the defendant,
      or it may enter such other order as it deems just under the
      circumstances.

Pa.R.Crim.P. 573(E).

      Instantly, based on our review of the record, we cannot conclude that

the trial court abused its discretion in denying Appellant’s motion for a

mistrial. As the trial court aptly reasoned:

      Here, the Commonwealth did not violate Rule 573.            The
      matching of the serial numbers on the cash provided to the CI to
      that in Appellant’s wallet was only discovered by the
      Commonwealth during the trial. It was Appellant who, on the
      night of his arrest, pointed the police officers as to where his
      wallet was located. The police officers were then able to seize


                                    - 12 -
J-S04023-21
J-S04024-21
J-S04025-21

      the wallet and cash inside the wallet. Thus, there was no failure
      to disclose evidence. The picture of the cash used by the CI to
      purchase illegal substances from Appellant was disclosed as set
      forth in the affidavit of probable cause. The cash and wallet
      were listed on the evidence sheet in one of Appellant’s other
      cases. All evidence was available to Appellant.

      Even if the Commonwealth had violated its duty to disclose
      evidence, Appellant’s claim of surprise does not merit relief.
      Appellant did not articulate any prejudice other than surprise.
      Appellant did not establish or argue that his trial strategy was
      changed or any other form of prejudice. Appellant did ask for a
      continuance in the alternative to a mistrial, but did not set forth
      how a continuance would assist him in his defense. This is most
      likely because there was nothing that could be done. Finally, the
      fact that Appellant was, or should have been, aware of the cash
      in his wallet matching the cash used by the CI refutes his claim
      of surprise.

      In light of the above, there was no violation of their duty to
      disclose by the Commonwealth. Even if there had been a
      violation, there is no error in denying the motion for mistrial[.]

Trial Court Opinion, 6/9/20, at 9.   Accordingly, Appellant is not entitled to

any relief. Appellant was made aware of the existence of the pre-recorded

cash that was provided to the CI. Indeed, Appellant voluntarily directed the

police to the location of his wallet wherein the cash at issue was discovered.

      We now turn to Appellant’s second issue, which implicates the weight

of the evidence. As we have explained:

      On this issue, our role is not to consider the underlying question
      of whether the verdict was against the weight of the evidence.
      Rather, we are to decide if the trial court palpably abused its
      discretion when ruling on the weight claim. When doing so, we
      keep in mind that the initial determination regarding the weight
      of the evidence was for the factfinder. The factfinder was free to
      believe all, some or none of the evidence. Additionally, a court
      must not reverse a verdict based on a weight claim unless that


                                     - 13 -
J-S04023-21
J-S04024-21
J-S04025-21

      verdict was so contrary to the evidence as to shock one’s sense
      of justice.

Commonwealth v. Habay, 934 A.2d 732, 736-37 (Pa. Super. 2007)

(internal citations omitted), appeal denied, 954 A.2d 575 (Pa. 2008). “[A]

trial court’s denial of a post-sentence motion ‘based on a weight of the

evidence claim is the least assailable of its rulings.’”   Commonwealth v.

Sanders, 42 A.3d 325, 331 (Pa. Super. 2012) (quoting Commonwealth v.

Diggs, 949 A.2d 873, 880 (Pa. 2008)).

      In the First Case, Appellant challenges the weight assigned to the CI’s

and the Agent Urbanski’s testimony. Appellant’s Brief, First Case, at 15-16.

Additionally, he casts doubt on their credibility.   Id.   In the Second Case,

Appellant essentially attacks Mr. Shappee’s testimony and claims it is

“incredible” and “unreliable.”     Appellant’s Brief, Second Case, at 7.

Alternatively, Appellant proffers his version of the facts where Lucy, the

named tenant of the apartment, is a drug dealer. Id. at 7-8. In the Third

Case, Appellant claims that Mr. Earle’s testimony should have been

“discounted” because “he is an incredible witness.” Appellant’s Brief, Third

Case, at 9. In all three cases, Appellant essentially attacks the jury’s weight

and credibility determinations, and invites us to accept his version of events.

We decline the invitation.    It is settled that we may not substitute our

judgment for that of the factfinder—whether a jury or the trial court—

because it is the province of the factfinder to assess the credibility of the

witnesses and evidence. See Commonwealth v. DeJesus, 860 A.2d 102,


                                    - 14 -
J-S04023-21
J-S04024-21
J-S04025-21

107 (Pa. 2004); Commonwealth v. Johnson, 668 A.2d 97, 101 (Pa. 1995)

(“an appellate court is barred from substituting its judgment for that of the

finder of fact.”);    Commonwealth v. Forbes, 867 A.2d 1268, 1273 (Pa.

Super. 2005) (stating that “[t]he weight of the evidence is exclusively for

the finder of fact[,] who is free to believe all, part, or none of the evidence

and to determine the credibility of witnesses.      An appellate court cannot

substitute its judgment for that for the finder of fact.”).   Appellant’s claim

lacks merit.

       Lastly, we address Appellant’s challenge to the discretionary aspects of

his sentence.4 It is well-settled that “[t]he right to appeal a discretionary

aspect of sentence is not absolute.” Commonwealth v. Dunphy, 20 A.3d

1215, 1220 (Pa. Super. 2011). Rather, where an appellant challenges the

discretionary aspects of a sentence, an appellant’s appeal should be
____________________________________________


4 When reviewing a challenge to the trial court’s discretion, our standard of
review is as follows:

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. An abuse of discretion is
       more than just an error in judgment and, on appeal, the trial
       court will not be found to have abused its discretion unless the
       record discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias, or ill-
       will.

Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012)
(quoting Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super.
2002)), appeal denied, 64 A.3d 630 (Pa. 2013).



                                          - 15 -
J-S04023-21
J-S04024-21
J-S04025-21

considered as a petition for allowance of appeal.      Commonwealth v.

W.H.M., 932 A.2d 155, 162 (Pa. Super. 2007).              As we stated in

Commonwealth v. Moury, 992 A.2d 162 (Pa. Super. 2010):

     An appellant challenging the discretionary aspects of his
     sentence must invoke this Court’s jurisdiction by satisfying a
     four-part test:

        [W]e conduct a four-part analysis to determine: (1)
        whether appellant has filed a timely notice of appeal, see
        Pa.R.A.P. 902 and 903; (2) whether the issue was properly
        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. [720]; (3) whether
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the
        sentence appealed from is not appropriate under the
        Sentencing Code, 42 Pa.C.S.A. § 9781(b).


Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)). Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-

case basis.   See Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa.

Super. 2001), appeal denied, 796 A.2d 979 (Pa. 2002).

     Here, Appellant has satisfied the first three requirements of the four-

part Moury test. Appellant filed a timely appeals to this Court, preserved

the issue on appeal through his post-sentence motions, and included a




                                   - 16 -
J-S04023-21
J-S04024-21
J-S04025-21

Pa.R.A.P. 2119(f) statement in his briefs.5 We, therefore, must determine

only if Appellant’s sentencing issues raise a substantial question.

       The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.             Commonwealth v. Paul, 925 A.2d

825, 828 (Pa. Super. 2007).           We have found that a substantial question

exists “when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Phillips, 946

A.2d 103, 112 (Pa. Super. 2008) (citation omitted), appeal denied, 964

A.2d 895 (Pa. 2009). “[W]e cannot look beyond the statement of questions

presented and the prefatory [Rule] 2119(f) statement to determine whether

a substantial question exists.” Commonwealth v. Christine, 78 A.3d 1, 10

(Pa. Super. 2013), affirmed, 125 A.3d 394 (Pa. 2015).

       It is settled that this Court does not accept bald assertions of

sentencing errors.       See Commonwealth v. Malovich, 903 A.2d 1247,

1252 (Pa. Super. 2006).          When we examine an appellant’s Rule 2119(f)

statement to determine whether a substantial question exists, “[o]ur inquiry

must focus on the reasons for which the appeal is sought, in contrast to the
____________________________________________


5 Rule 2119(f) provides that “[a]n appellant who challenges the discretionary
aspects of a sentence in a criminal matter shall set forth in his brief a
concise statement of the reasons relied upon for allowance of appeal with
respect to the discretionary aspects of a sentence.” Pa.R.A.P. 2119(f).



                                          - 17 -
J-S04023-21
J-S04024-21
J-S04025-21

facts underlying the appeal, which are necessary only to decide the appeal

on the merits.”   Commonwealth v. Ahmad, 961 A.2d 884, 886-87 (Pa.

Super. 2008) (quoting Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa.

Super. 2005)).    A Rule 2119(f) statement is inadequate when it “contains

incantations of statutory provisions and pronouncements of conclusions of

law[.]” Commonwealth v. Bullock, 868 A.2d 516, 528 (Pa. Super. 2005)

(citation omitted).

      As we discussed earlier, Appellant received an aggregate sentence of

126 to 276 months’ imprisonment. In the First Case, the court sentenced

Appellant to 27 to 60 months’ imprisonment for delivery of a controlled

substance (methamphetamine), 18 to 36 months in prison for delivery of a

controlled substance (Alprazolam), and 18 to 36 months’ imprisonment for

criminal use of communication facility, for a total sentence of 63 to 132

months.   In the Second Case, the court sentenced Appellant to 33 to 72

months’ imprisonment for PWID. In the Third Case, the court sentenced him

to 30 to 72 months’ incarceration for possession of a controlled substance

(methamphetamine) by an inmate.      Appellant concedes that his sentences

were in the standard range.    See Moury, 992 A.2d at 171 (“[W]here a

sentence is within the standard range of the guidelines, Pennsylvania law

views the sentence as appropriate under the Sentencing Code.”).

      Here, Appellant asserts in his Rule 2119(f) statements only that his

sentence at each count and in the aggregate is excessive because it is too



                                   - 18 -
J-S04023-21
J-S04024-21
J-S04025-21

harsh. As the Commonwealth correctly notes, Appellant “does not offer any

explanation how the sentence is inconsistent with any provision of the

sentencing code or contrary to any fundamental norm of the sentencing

process.” Commonwealth’s Brief, First Case, at 13; Second Case, at 11. It

is well-settled that a bald claim of excessiveness, even due to the

consecutive nature of a sentence, 6 does not ordinarily raise a substantial

question. See Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super.

2013), appeal denied, 91 A.3d 161 (Pa. 2014). Appellant therefore fails to

raise a substantial question. He is not entitled to any relief.

       In sum, the trial court did not abuse its discretion in denying

Appellant’s motion for a mistrial.             His weight of the evidence and

discretionary aspects of sentencing claims lack merit.

       Judgments of sentence affirmed.




____________________________________________


6 See Commonwealth v. Radecki, 180 A.3d 441, 468-69 (Pa. Super.
2018) (explaining that “excessiveness claims premised on imposition of
consecutive sentences do not raise a substantial question for our review”);
see also Commonwealth v. Caldwell, 117 A.3d 763, 769 (Pa. Super.
2015) (en banc) (stating, “[a] court’s exercise of discretion in imposing a
sentence concurrently or consecutively does not ordinarily raise a substantial
question[.]”), appeal denied, 126 A.3d 1282 (Pa. 2015); see also
Commonwealth v. Ahmad, 961 A.2d 884, 887 n.7 (Pa. Super. 2008);
Commonwealth v. Pass, 914 A.2d 442, 446-47 (Pa. Super. 2006).



                                          - 19 -
J-S04023-21
J-S04024-21
J-S04025-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/09/2021




                          - 20 -